UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53184 Global Security Agency Inc. (Exact name of registrant as specified in its charter) Nevada 98-0516432 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 508 – 170 West 1st Street North Vancouver, British Columbia Canada V7M 3P2 (Address of principal executive offices) (778) 892-2490 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act:Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).Yesþ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated fileroNon-accelerated fileroSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesþ No o As of June 30, 2009, the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, was $0. As of March 30 , 2010, the registrant’s outstanding common stock consisted of 66,006,450 shares. Table of Contents PART I Item 1. Business 2 Item 1A. Risk Factors 3 Item 1B. Unresolved Staff Comments 3 Item 2. Properties 3 Item 3. Legal Proceedings 3 Item 4. [REMOVED AND RESERVED] 3 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6. Selected Financial Data 4 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 5 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 7 Item 8. Financial Statements and Supplementary Data 7 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 8 Item 9A. Controls and Procedures 8 Item 9A(T). Controls and Procedures 8 Item 9B. Other Information 9 PART III Item 10. Directors, Executive Officers and Corporate Governance 9 Item 11. Executive Compensation 12 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 13 Item 13. Certain Relationships and Related Transactions, and Director Independence 13 Item 14. Principal Accountant Fees and Services 14 PART IV 15 Item 15. Exhibits, Financial Statement Schedules 15 SIGNATURES 16 1 PART I ITEM 1. BUSINESS Forward Looking Statements This annual report contains forward-looking statements that involve risks and uncertainties. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology including "could", "may", "will", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential" and the negative of these terms or other comparable terminology. These statements are only predictions.Actual events or results may differ materially. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested in this report. As used in this annual report, the terms "we", "us", "our" and the “Company” mean Global Security Agency Inc., unless otherwise indicated. All dollar amounts in this annual report refer to U.S. dollars unless otherwise indicated. Business Overview We were incorporated in Nevada on September 27, 2006.We maintain a registered office at The Corporation Trust Company of Nevada, 6100 Neil Road, Suite 500, Reno, Nevada 89511 and our business office is located at Suite 508, 170 West 1st Street, North Vancouver, British Columbia, Canada, V7M3P2 and our telephone number is 778-892-2490. We have no operations, no revenues, have achieved losses since inception, have been issued a going concern opinion by our auditors, and rely upon the sale of our securities or loans to fund operations. We were an exploration stage corporation engaged in the search for mineral deposits.Our focus was on the exploration for mineralization on our Spanish Gold property, which we concluded in fiscal 2008, based on work to date, was not sufficiently prospective of mineralization to warrant further work. We are proposing to pursue a new line of business.In that regard: On January 12, 2010, we sold 60,000,000 shares of our common stock to Rock Rutherford at a price of $0.0001 per share for gross proceeds of $6,000.The sale resulted in a change of control of our company and Mr. Rutherford controls approximately 91% of our outstanding common stock as a result. On January 12, 2010, we entered into a re-organization agreement with our sole director and officer, Shawn Englmann.The following description of the Agreement is qualified in its entirety by reference to the Agreement, a copy of which is included as an exhibit hereto.The material terms of the Agreement are as follows: · consolidation of the Company’s common stock on a 10:1 share basis is proposed; · Mr. Englmann shall not to sell or transfer more than 10,000 shares of our stock on any given day through a brokered transaction; 2 · Mr. Englmann is granted an option to purchase 450,000 shares of our common stock at a price of $0.00001 per share exercisable for a period of six months from the date of the Agreement.The number of shares of our common stock available for acquisition under this option shall remain the same regardless of any consolidation of our stock; · a maximum of 450,000 shares of our common stock held by Mr. Englmann shall be registered for re-sale with the US Securities and Exchange Commission within six months of the date of the Agreement; · Mr. Englmann’s shareholder loans shall be repaid no later than June 30, 2010 and will continue not to accrue any interest until June 30, 2010.If the shareholder loans are not repaid by June 30, 2010, they will begin to accrue interest at a rate of 1% per month; and · Mr. Englmann agreed to resign as a director and officer of the Company following the proposed 10:1 consolidation of our common stock. On January 25, 2010, we completed a name change from Belvedere Resources Corporation to Global Security Agency Inc. There can be no assurance that we will proceed with a new line of business, or that we will be successful in any business that we choose to pursue. ITEM 1A. RISK FACTORS Not applicable. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES We lease our executive office located at Suite 508, 170 West 1st Street, North Vancouver, British Columbia, Canada, V7M3P2. This office is approximately 500 square feet for which we pay rent of $250 per month. ITEM 3. LEGAL PROCEEDINGS We are not aware of any legal proceedings to which we are a party.None of our directors, officers, affiliates, any owner of record or beneficially of more than 5% of our voting securities, or any associate of any such director, officer, affiliate or security holder are (i) a party adverse to us in any legal proceedings, or (ii) have a material interest adverse to us in any legal proceedings.We are not aware of any other legal proceedings that have been threatened against us. ITEM 4. [REMOVED AND RESERVED] 3 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information There is no public market for our common stock.Our common stock was quoted for trading on the OTC Bulletin Board under the trading symbol “BELV”, however, there have been no trades in our common stock on the OTC Bulletin Board.Our common stock was delisted from trading on the OTC Bulletin Board on March 26, 2010 as no bid or ask prices were quoted for a sufficient period of time.We plan to seek a new symbol for our common stock and apply to again list our shares for trading on the OTC Bulletin Board.There can be no assurance we will be able to obtain a new stock symbol or that our application to list our shares will be accepted. Holders As of March 30, 2010 , there were approximately 43 holders of record of our common stock. Dividends As of March 30, 2010 , we had not paid dividends on shares of our common stock and we do not expect to declare or pay dividends on shares of our common stock for the foreseeable future.We intend to retain earnings, if any, to finance the development and expansion of our business.Our future dividend policy will be subject to the discretion of our Board of Directors and will depend upon our future earnings, if any, our financial condition, capital requirements, general business conditions and other factors. Equity Compensation Plans As of March 30, 2010, we did not have any equity compensation plans. Recent Sales of Unregistered Securities On January 12, 2010, we sold 60,000,000 shares of our common stock to Rock Rutherford at a price of $0.0001 per share for gross proceeds of $6,000, pursuant to the exemption from the registration requirements of the U.S. Securities Act of 1933, as amended, provided by Section 4(2) of the Act.The sale resulted in a change of control of our company and Mr. Rutherford controls approximately 91% of our outstanding common stock as a result. Our reliance upon the exemption under Section 4(2) of the Securities Act was based on the following: (i) the shares were acquired for investment purposes by a single purchaser not affiliated with the Company and not with a view to the distribution or resale of the shares; (ii) a share certificate bearing a legend stating that such shares are restricted pursuant to Rule 144 of the Securities Act was issued; and (iii) no general solicitation or general advertising was used, no commission or other remuneration was paid in connection with this transaction, and no underwriter participated. ITEM 6. SELECTED FINANCIAL DATA Not applicable. 4 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this annual report.The discussions of results, causes and trends should not be construed to imply any conclusion that these results or trends will necessarily continue into the future. Results of Operations Revenues We have limited operational history.Since our inception on September 27, 2006 to December 31, 2009, we have not generated any revenues and we have sustained operational losses.We anticipate that we will incur substantial losses for the foreseeable future and our ability to generate any revenues in the next 12 months continues to be uncertain. Expenses From our inception on September 27, 2006 to December 31, 2009, we incurred total operating expenses of $178,686, including $110,426 in legal and accounting fees, $49,760 in other general and administrative expenses and $12,500 in mineral exploration costs. For the fiscal year ended December 31, 2009, we incurred total operating expenses of $37,510, including $24,040 in legal and accounting fees and $7,470 in other general and administrative expenses, whereas for the fiscal year ended December 31, 2008, we incurred total operating expenses of $80,217, including $51,846 in legal and accounting fees, and $18,371 in other general and administrative expenses and $10,000 in mineral exploration costs. Net Loss From our inception on September 27, 2006 to December 31, 2009, we incurred a net loss of $180,886.For the fiscal year ended December 31, 2009, we incurred a net loss of $38,908, whereas for the fiscal year ended December 31, 2008, we incurred a net loss of $79,394. Liquidity and Capital Resources As of December 31, 2009, we had cash of $247, total assets of $2,225, total liabilities of $70,791 and a working capital deficit of $68,566. As of December 31, 2009, we had an accumulated deficit of $180,886. We are dependent on funds raised through equity financing and proceeds from related parties. Our net loss of $180,886 from our inception on September 27, 2006 to December 31, 2009 was funded primarily by such financing and proceeds.Since our inception on September 27, 2006, we have raised gross proceeds of $100,695 in cash from the sale of our common stock. From our inception on September 27, 2006, to December 31, 2009, operating activities used cash of $169,542, primarily in connection with our mineral exploration activities.For the fiscal year ended December 31, 2009, operating activities used cash of $38,927, whereas during the fiscal year ended December 31, 2008, operating activities used cash of $85,261. 5 From our inception on September 27, 2006 to December 31, 2009, we received $169,789 from financing activities, which consisted of $69,094 in advances from related parties and $100,695 in proceeds from the issuance of our common stock.During the fiscal year ended December 31, 2009, we received $17,445 from financing activities, which consisted primarily of advances from related parties, whereas during the fiscal year ended December 31, 2008, we received $28,612 from financing activities, in advances from related parties. Over the next 12 months, we are proposing to pursue a new line of business.In connection with our proposed change in business activities, we will incur significant additional costs. In order for us to attract and retain quality personnel, we anticipate that we will need to offer competitive salaries, issue common stock to consultants, directors and officers, and grant stock options to future employees. We estimate that our expenses over the next 12 months (beginning March 2010) will be approximately $1.0 million. This estimate may change significantly depending on the level of our business activities and our ability to raise capital.There can be no assurance that we will proceed with a new line of business or that we will be successful in any line of business that we may choose to pursue. We intend to raise additional capital for the next 12 months from the sale of our equity securities or loans from related parties.If we are unsuccessful in raising sufficient capital through such efforts, we may consider other financing avenues such as bank financing.There is no assurance that any financing will be available to us or if available, on terms that will be acceptable to us.If we are unable to raise additional capital, our business may fail. Even though we plan to raise capital through equity or debt financing, we believe that the latter may not be a viable alternative for funding our operations as we do not have tangible assets to secure any such financing.We anticipate that any additional funding will be in the form of equity financing from the sale of our common stock.However, we do not have any financing arranged and we cannot provide any assurance that we will be able to raise sufficient funds from the sale of our common stock to finance our operations.In the absence of such financing, we may be forced to abandon our business plan. Going Concern Our financial statements for the period ended December 31, 2009 have been prepared on a going concern basis and Note 2 to the statements identifies issues that raise substantial doubt about our ability to continue as a going concern.Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. We have not generated any revenues, have achieved losses since our inception, and rely upon the sale of our common stock and loans from related parties to fund our operations.We may not generate any revenues even if we change our business activities, and if we are unable to raise equity or secure alternative financing, we may not be able to pursue our plans and our business may fail. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Critical Accounting Policies Our financial statements are affected by the accounting policies used and the estimates and assumptions made by management during their preparation.A complete summary of these policies is included in Note1 of the notes to our financial statements.We have identified below the accounting policies that are of particular importance in the presentation of our financial position, results of operations and cash flows, and which require the application of significant judgment by management. Mineral Property Costs We have been in the exploration stage since our formation on September 27, 2006 and have not yet realized any revenues from our operations. We are primarily engaged in the acquisition and exploration of mining properties. Mineral property acquisition and exploration costs are expensed as incurred. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs incurred to develop such property are capitalized. Such costs will be amortized using the units-of-production method over the estimated life of the probable reserve. If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations. 6 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Page Independent Registered Public Accounting Firm Report F-1 Balance Sheets F-2 Statements of Expenses F-3 Statements of Cash Flows F-4 Statement of Changes in Stockholders’ Deficit F-5 Notes to the Financial Statements F-6 7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Global Security Agency Inc. (formerly Belvedere Resources Corporation) (An Exploration Stage Company) Vancouver BC Canada We have audited the accompanying consolidated balance sheets of Global Security Agency Inc. (formerly Belvedere Resources Corporation), (“the Company”) as of December 31, 2009 and 2008, and the related consolidated statements of expenses, shareholders’ deficit, and cash flows for the years then ended and for the period from September 27, 2006 (inception) through December 31, 2009. These financial statements are the responsibility of Global Security Agency Inc.’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Global Security Agency Inc. as of December 31, 2009 and 2008 and the results of operations and cash flows for the years then ended and for the period from September 27, 2006 (Inception) through December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Global Security Agency Inc. will continue as a going concern. As discussed in Note 2 to the financial statements, Global Security Agency Inc. has not generated revenues and has accumulated losses since inception, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/MaloneBailey,LLP MaloneBailey, LLP www.malonebailey.com Houston, Texas March 25, 2010 F-1 Global Security Agency Inc. (formerly Belvedere Resources Corporation) (An Exploration Stage Company) Balance Sheets December 31, December 31, ASSETS Current Assets Cash $ $ Other current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ $ Due to related parties Total Liabilities Stockholders’ Deficit Preferred Stock, 100,000,000 shares authorized, $0.00001 par value, none issued – – Common Stock, 100,000,000 shares authorized, $0.00001 par value 6,006,450 shares issued and outstanding 60 60 Additional Paid-in Capital Deficit Accumulated During the Exploration Stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes to financial statements F-2 Global Security Agency Inc. (formerly Belvedere Resources Corporation) (An Exploration Stage Company) Statements of Expenses For the Year Ended For the Year Ended September 27, 2006 (Inception) through to December 31, December 31, to December 31, Expenses Legal and accounting $ $ $ Other general and administrative Mineral exploration expense – Services provided by Directors – Rent – Total Operating Expenses Other Income (Expenses) Foreign currency exchange gain (loss) ) ) Interest expense – – ) Total Other Income (Expenses) ) ) Net Loss $ ) $ ) $ ) Net Loss Per Common Share – Basic and Diluted ) ) N/A Weighted Average Number of Common shares Outstanding- Basic & Diluted N/A See accompanying notes to financial statements F-3 Global Security Agency Inc. (formerly Belvedere Resources Corporation) (An Exploration Stage Company) Statements of Cash Flows For the Year Ended December 31, For the Year Ended
